Citation Nr: 0637898	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for squamous cell 
carcinoma of the right tonsil due to exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.

3.  Entitlement to an increased disability rating for 
Raynaud's phenomenon, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased compensable disability rating 
for hearing loss in the right ear.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In an April 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation effective September 15, 
2003, and denied service connection for squamous cell 
carcinoma of the right tonsil.  The veteran timely perfected 
an appeal of the assigned rating and denial of service 
connection.  

In a January 2005 rating decision, the RO denied increased 
ratings for Raynaud's phenomenon and hearing loss in the 
right ear, and denied a total disability rating based on 
individual unemployability (TDIU).  The veteran timely 
perfected an appeal of these determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating each of the issues on appeal.

The veteran has indicated receiving treatment from Dr. W. 
from 1980 to 1997, including treatment for tonsil cancer and 
Raynaud's phenomenon.  The record shows that the RO requested 
treatment reports from the above physician.  Dr. W.'s office 
responded that the records had been transferred to the 
Gainesville Family Practice; however, the RO has not made a 
subsequent request to that facility.  Thus, the RO should 
request Dr. W.'s records from the Gainesville Family Practice 
using the address provided in the response.

The veteran has also indicated receiving treatment at the 
Washington VA Medical Center (VAMC) from October 1990 to June 
1992.  These treatment reports are not of record.  As they 
may be relevant to the appeal, the RO should obtain and 
associate with the claims file records from the above VAMC 
for the time period in question.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Similarly, although the record shows that the veteran has 
been receiving ongoing treatment from the Richmond VAMC, 
treatment notes from February 2004 through November 2005 are 
not of record.  Thus, the RO should obtain and associate with 
the claims file the missing records from the above VAMC.  
Ongoing medical records since February 2006 should also be 
obtained.  

With respect to the initial disability rating for PTSD, the 
Board observes that the most recent VA examination report is 
almost three years old.  In addition, the record reflects 
that the veteran's disability may have worsened since that 
examination.  Thus, the RO should afford the veteran a new VA 
examination to determine the current severity of his PTSD.

Regarding his Raynaud's phenomenon, the Board observes that 
the most recent VA examination report is almost two years 
old.  In addition, the record reflects that the veteran's 
disability may have worsened since that examination, 
including newly affected body parts.  Thus, the RO should 
afford the veteran a new VA examination to determine the 
current severity of his Raynaud's phenomenon.


Similarly, the Board observes that the most recent VA audio 
examination report is almost two years old.  Thus, the RO 
should afford the veteran a new VA audio examination to 
determine the current severity of his hearing loss in the 
right ear.

Finally, the Board observes that the record does not contain 
a medical opinion as to whether the veteran's service-
connected disabilities, either alone or in aggregate, render 
him unable to secure or follow a substantially gainful 
occupation.  Thus, in addition to the above VA examinations, 
the RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities in the aggregate 
render him unable to secure or follow a substantially gainful 
occupation, as well as the impact of his PTSD, Raynaud's 
phenomenon, and hearing loss in the right ear individually.

Since the Board has determined that medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records from Dr. 
W. from 1980 to 1997, which have been 
transferred to the Gainesville Family 
Practice.

2.  The RO should also obtain and 
associate with the claims file all 
treatment notes from the Washington VAMC 
from October 1990 to June 1992.  

3.  The RO should obtain and associate 
with the claims file all treatment notes 
from the Richmond VAMC from February 2004 
to November 2005.  Ongoing medical records 
since February 2006 should also be 
obtained.  

4.  After all necessary development has 
been completed, the RO should schedule the 
veteran for appropriate VA examinations to 
determine the current severity of his 
service-connected PTSD, Raynaud's 
phenomenon, and hearing loss in the right 
ear.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by each 
examiner.  The examination reports should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  Each examiner is asked to provide 
an opinion as to the interference with 
employability attributable to the 
veteran's service-connected disability at 
issue.  Each examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

Once all examinations have been conducted 
and transcribed, the claims file should 
then be referred to a physician for review 
of the file and the new examination 
reports to determine whether the veteran's 
service-connected disabilities in the 
aggregate render him unable to secure or 
follow a substantially gainful occupation.  
The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  After the foregoing, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


